               Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 1 of 14



1    Nathan Brown (SBN: 033482)
     BROWN PATENT LAW
2
     15100 N. 78th Way, Suite 203
3    Scottsdale, AZ 85260
     602-529-3474
4    Nathan.Brown@BrownPatentLaw.com
5
     Timothy F. Coons (SBN: 031218)
6    COPPER CANYON LAW, LLC
     43 East 1st Avenue
7    Mesa, AZ 85210
     Ph: (480) 833-3838
8
     Fax: (480) 833-3837
9    Timothy@coppercanyonlaw.com

10   Attorney for Plaintiffs
11                          IN THE UNITED STATES DISTRICT COURT FOR
12
                                     THE DISTRICT OF ARIZONA
13
     IFIXITUSA LLC, and Sarkes Mrkdichian LLC, Case No.:
14   Arizona Companies
15
                     Plaintiffs,
                                                                COMPLAINT
16
     vs.
17
     Ifixit Corporation, A California Corporation.
18
                     Defendant
19

20
     Plaintiffs IFIXITUSA LLC and Sarkes Mrkdichian LLC (“IFIXITUSA” or
21

22   “Plaintiffs”) for its complaint against Defendant ifixit Corporation (“ifixit” or
23
     “Defendant”) regarding the domains <IFIXITUSA.com> and
24
     <IFIXITBUSINESS.com> (“Disputed Domain”) hereby alleges as follows:
25

26                                 JURISDICTION AND VENUE
27
           1. This Court has subject matter jurisdiction over this action pursuant to 28
28
     COMPLAINT - 1
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 2 of 14



1          U.S.C. § 1331, 15 U.S.C. § 1114(2)(D)(v), and 28 U.S.C. § 2201 that
2
           Plaintiffs’ registration and use of the Disputed Domain is not unlawful under
3

4          the Anticybersquatting Consumer Protection Act (ACPA), 15 U.S.C. §
5
           1125(d) and Defendant has engaged in Reverse Domain Name Hijacking.
6

7
        2. This Court has personal jurisdiction over Defendant as a result of

8          Defendant’s initiation of an administrative proceeding against the Disputed
9
           Domain pursuant to the Uniform Domain Name Resolution Policy
10

11         (“UDRP”).
12
        3. Venue is proper in this District under 28 U.S.C. § 1391 (b)(2). A substantial
13

14
           part of the property that is subject of this action is situated in this District.

15         Moreover, venue is proper in this district due to Defendant’s voluntary
16
           submission to this Court’s jurisdiction when Defendant filed a complaint
17

18         with the World Intellectual Property Office (WIPO) dispute resolution
19
           service concerning Plaintiffs’ registration of the Disputed Domain.
20

21
        4. The Disputed Domain has its situs in this District within the meaning of 15

22         U.S.C. § 1125(d)(2)(C). The registrar for the Disputed Domain is
23
           GODADDY, which is not only headquartered in this District, but upon
24

25         information and belief also has additional business locations in this District.
26
                     FACTS COMMON TO ALL CLAIMS FOR RELIEF
27

28
        5. Upon information and belief, Defendant did not sell Computers when
     COMPLAINT - 2
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 3 of 14



1          Plaintiff registered the domains.
2
        6. On June 6, 2006, Kyle Wiens filed for a U.S. Trademark Application Serial
3

4          Number 78901606.
5
        7. On June 6, 2006, Kyle Wiens filed for a U.S. Trademark Application Serial
6

7
           Number 78901606, with an Original Filing Basis of 1A.

8       8. Upon information and belief, IFIXIT Corporation is the last listed owner of
9
           the 3255680 Trademark.
10

11      9. Upon information and belief, when filed on June 6, 2006, Application Serial
12
           Number 78901606, was listed in International Class 035; for Goods &
13

14
           Services not limited to: “Online retail store featuring computers, computer

15         peripherals and computer accessories, namely, notebook computers, laptop
16
           computers[.]”
17

18      10. Upon information and belief Defendant did not provide “Online retail store
19
           featuring computers, computer peripherals and computer accessories,
20

21
           namely, notebook computers, laptop computers[.]” in 2016 when Plaintiff(s)

22         registered the domain.
23
        11. Upon information and belief, Defendant’s Registration number 3255680
24

25         trademark is in the process of being partially cancelled with the United
26
           States Trademark Office.
27

28
        12. Upon information and belief, Defendant’s Registration number 3255680 is
     COMPLAINT - 3
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 4 of 14



1          being partially cancelled for “Online retail store featuring computers,
2
           computer peripherals and computer accessories, namely, notebook
3

4          computers, laptop computers” with the United States Trademark Office.
5
        13. In other words, Defendant does not have an online store that features
6

7
           computers among other necessary goods.

8       14. Defendant’s use of the Mark IFIXIT is descriptive, it is definitely not
9
           distinctive.
10

11      15. Defendant engages in linguistic gymnastics to convince the Judicial that it
12
           has an online store featuring computers and other goods.
13

14
        16. Upon information and belief, many of Defendant’s consumers are hobbyists.

15      17. Upon information and belief, Hobbyists and the most of the rest of the
16
           world do not recognize Defendant’s definition of a computer.
17

18      18. Plaintiff(s) have federal common law rights in the IFIXITUSA trademark.
19
        19. Plaintiff(s) have federal common law rights in the IFIXITUSABUSINESS
20

21
           trademark.

22      20. Defendant submitted a complaint with WIPO, initiated an administrative
23
           proceeding against Plaintiff(s) registration of the Disputed Domain and
24

25         sought an order to transfer the ownership rights of the Disputed Domain to
26
           Defendant.
27

28
        21. The UDRP proceeding (the “Proceeding”) was decided by a single WIPO
     COMPLAINT - 4
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 5 of 14



1          panelist. The Panelist issued a decision directing transfer of the Disputed
2
           Domain to Defendant.
3

4       22. The Plaintiff(s) have ten business days to commence an action in this district
5
           to stop the transfer of the Disputed Domain from taking place.
6

7
        23. Despite the fact that the Defendant had agreed to submit to the jurisdiction

8          of the courts in this District, to decide de novo whether the Plaintiff(s)
9
           ownership of the Disputed Domain violates the Defendant’s rights, under the
10

11         Lanham Act, 15 U.S.C. 1125(d), the single Panelist did not apply Ninth
12
           Circuit law to reach its decision.
13

14
        24. In filing the Proceeding, the Defendant chose to submit to the jurisdiction of

15         this Court, and to have the laws of the United States, as interpreted by the
16
           Ninth Circuit and the courts in this District, apply to the parties’ dispute.
17

18      25. Yet, Defendant completely disregarded the laws of this Circuit in filing a
19
           Proceeding that amounts to a naked attempt at Reverse Domain Name
20

21
           Hijacking.

22      26. Under United States law, a claim for cybersquatting cannot stand, unless,
23
           first, a complaining party has rights under the Lanham Act, and second, a
24

25         trademark holder’s claimed rights pre-date the rights of the alleged
26
           cybersquatter’s rights in its domain name. Finally, the trademark holder
27

28
           must establish that there was a registration of a domain with a bad faith
     COMPLAINT - 5
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 6 of 14



1          intent to profit from a known trademark.
2
        27. At least one of the three required elements are lacking in this case.
3

4       28. Upon information and belief, Defendant was aware that its UDRP
5
           complaint needed to meet the standards not of the UDRP, but of the Lanham
6

7
           Act. It was not enough to craft a complaint that could prevail in an

8          administrative dispute proceeding (before one Panelist) – to avoid
9
           constituting reverse domain name hijacking under the Act, the UDRP
10

11         complaint needed to not run afoul of 15 U.S.C. 1114(2)(D)(ii) and (iv).
12
        29. Upon information and belief, when filing the initial WIPO proceeding,
13

14
           Defendant failed to inform the WIPO Panelist that Defendant’s trademark

15         ifixit was in the process of being cancelled.
16
        30. Plaintiff(s) Domain Name are not confusing similar to Defendant’s Mark.
17

18      31. The Owner of the Disputed Domain IFIXITUSABUSINESS.com name is
19
           listed with the GoDaddy.com registrar as Combine Performance & Sarkes
20

21
           Mkrdichian Golf. This name is listed in error. The actual ownership of the

22         IFIXITUSABUSINESS.com domain are Combine Performance LLC and
23
           Sarkes Mkrdichian LLC.
24

25      32. Plaintiffs’ registration of the Disputed Domain was not in bad faith.
26
        33. Information concerning the Defendant’s factual online sales listings are
27

28
           publicly available in the archived internet.
     COMPLAINT - 6
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 7 of 14



1       34. Plaintiffs acquired the registration of the Disputed Domain because they are
2
           descriptive of the goods and service offered by the Plaintiffs.
3

4       35. The Disputed Domain names are not distinctive.
5
        36. I fix it, U fix it, we fix it, fix it, I fix, or almost any combination of these
6

7
           words are descriptive terms used to describe a business’s goods or services.

8       37. I fix it, U fix it, we fix it, fix it, I fix, or almost any combination of these
9
           words are not distinctive terms instead are commonly used to describe a
10

11         business’s goods or services.
12
        38. Plaintiff(s) have co-existed with Defendant for more than the last three
13

14
           years, offering services and goods without any known issues of consumer

15         confusion.
16
        39. During more than three (3) years, Defendant took no action and allowed
17

18         Plaintiff(s) to rely on its inaction to build its business. It is unquestionable
19
           that Defendant was aware of Plaintiff since at least May of 2017; and for at
20

21
           least three years following that May 2017 date, Defendant commenced no

22         legal action against Plaintiff
23
        40. Plaintiff(s) conducted business with Defendant since at least May of 2017.
24

25

26

27

28
     COMPLAINT - 7
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 8 of 14



1

2

3

4

5

6

7

8

9
                     Figure 1. Since May 11, 2017 IFIXITUSA has been operating with Defendant.
10
        41. Moreover, given the different look and feel of the parties’ Web sites, their
11

12
           consumers, and the descriptive and non-distinct nature of their names, and

13         crowded field, confusion is not likely.
14
        42. At no point have Plaintiffs offered the Disputed Domain for sale.
15

16      43. As stated previously, Plaintiffs’ interest in the Disputed Domain was for its
17
           descriptive value. Plaintiffs wanted their specific consumers to know what
18

19
           services and goods they offer.

20      44. For the aforementioned reasons, Plaintiffs seek a declaration that the
21
           Disputed Domain is rightfully owned by Plaintiffs, and a finding that
22

23         Defendant has engaged in reverse domain name hijacking.
24
        45. In accordance with the Internet Corporation for Assigned Names and
25

26
           Number (ICANN) Policy, Plaintiff provided notice to Defendant that a

27         lawsuit would be commenced against it concerning registration of the
28
     COMPLAINT - 8
             Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 9 of 14



1          Disputed Domain name within a ten-day period.
2
                                   COUNT ONE
3
            Declaration Under Anticybersquatting Consumer Protection Act
4
        46. Plaintiff realleges and incorporates all preceding paragraphs.
5

6       47. Defendant’s trademark is in the process of being cancelled.
7
        48. Defendant did not inform the WIPO of this cancellation proceedings.
8

9       49. Plaintiffs have never tried to profit from the Defendant’s Mark.
10
        50. Defendant’s Mark is not distinctive at the time of the registration of the
11
           Disputed Domain.
12

13      51. Plaintiff(s) and Defendant do not offer the same goods or services at the time
14
           of the Disputed Domain registration.
15

16      52. Defendant’s Mark is not famous.
17
        53. The Disputed Domain is not a personal name.
18
        54. Defendant has priority and superior rights to the IFIXITUSA and
19

20         IFIXITUSABUSINESS Marks for online stores featuring computers.
21
        55. Plaintiffs offer bona fide offerings of goods and services.
22

23      56. Forms of the Disputed Domain are used to commonly identify the goods or
24
           services offered by Plaintiffs.
25
        57. Plaintiffs have made no attempt to divert consumers from the Defendant.
26

27      58. Plaintiff have made no attempt to disparage the Defendant with their use of
28
     COMPLAINT - 9
            Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 10 of 14



1          the Disputed Domain.
2
        59. The Plaintiffs did not attempt to mislead or provide false contact
3

4          information when applying for the registration of the Disputed Domain.
5
        60. Plaintiffs believed that their acquisition of the Disputed Domain was lawful
6

7
           under 15 U.S.C. 1125(d)(1)(b)(ii).

8       61. Plaintiffs did not have the intent to harm the goodwill presented by the
9
           mark, neither was the intent to tarnish or disparage the Defendant or its
10

11         Mark.
12
                                       COUNT TWO
13                                  Declaratory Judgment
14
        62. Plaintiff realleges and incorporates all preceding paragraphs.
15

16      63. A dispute exists between Plaintiffs and Defendant concerning Plaintiffs’
17
           right to acquire and use the Disputed Domain. As a consequence of the
18
           dispute, an actual and justiciable controversy exists between the Plaintiffs
19

20         and Defendant.
21
                                     COUNT THREE
22                            Reverse Domain Name Hijacking
23
        64. Plaintiffs reallege and incorporate paragraphs above.
24

25      65. Defendant initiated the UDRP proceeding against Plaintiffs in a bad faith
26
           attempt to deprive the Plaintiffs of the Disputed Domain, while the
27

28
           Defendant knew its Mark was in the process of cancellation.
     COMPLAINT - 10
            Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 11 of 14



1       66. Defendant did not inform that Panel about the cancellation action as
2
           required.
3

4       67. Defendant mislead the Panel about the ownerships of the Disputed Domain.
5
        68. Upon information and belief, Defendant failed to inform the Panel that the
6

7
           parties have been doing business together since at least 2017.

8       69. Defendant informed the panel that they sell computers and have regularly
9
           since 2006.
10

11      70. Upon information and belief, Defendant knew that its definition of
12
           computers was not accepted by their consumers.
13

14
        71. Defendant filed the UDRP proceedings in retaliation.

15      72. Defendant knew and interacted with Plaintiff(s) and Plaintiffs’ Disputed
16
           Domain for more than three years before filing the UDRP proceeding.
17

18      73. Defendant chose to submit itself and this dispute to the jurisdiction of this
19
           Court.
20

21
        74. Defendant should have been on notice that a party who misrepresents its

22         trademark rights, and whose trademark rights are under cancellation, should
23
           not interfere with another party’s rights in a domain name under the
24

25         Anticybersquatting Consumer Protection Act.
26
        75. Plaintiffs use the Disputed Domain to compete in the field of fixing
27

28
           computers, there are countess companies in countless industries, using some
     COMPLAINT - 11
            Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 12 of 14



1          variation of fix it in their names and domain names.
2
        76. Under the UDRP rules, Defendant had a duty to certify that the information
3

4          contained its UDRP complaint and in its responses to procedural orders
5
           were, to the best of its knowledge, complete and accurate.
6

7
        77. Instead, the Defendant knowingly provided the UDRP panel with

8          incomplete and misleading information concerning its Mark, in connection
9
           with its bad faith scheme to gain control over the Disputed Domain and
10

11         retaliate against the Plaintiff(s).
12
        78. The ICANN defines reverse name hijacking as “using the Policy in bad
13

14
           faith to attempt to deprive a registered domain name holder of a domain

15         name.”
16
        79. The events described herein constitute reverse domain name hijacking and
17

18         warrant relief, damages and attorneys’ fees and costs for Plaintiff under 15
19
           U.S.C. 1114.
20

21

22                                 PRAYER FOR RELIEF
23
     WHEREFORE, Plaintiffs request the that Court enter judgment:
24

25      1. Declaring that Plaintiffs registration and use of the Disputed Domain is not
26
           unlawful.
27

28
        2. Declaring that the Plaintiffs are not required to transfer the Disputed Domain
     COMPLAINT - 12
            Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 13 of 14



1          to Defendant: and
2
        3. Declaring that the Registrar GODADDY.COM LLC shall not transfer the
3

4          registration for the Disputed Domain; and
5
        4. Declaring that the Defendant has engaged in Reverse Domain Name
6

7
           Hijacking; and

8       5. Awarding damages to proof at trial but in an amount not less than $100,000;
9
           and
10

11      6. Jury Trial on all things triable; and
12
        7. Awarding attorney’s fees and costs pursuant to 15 U.S.C. 1117 to Plaintiff;
13

14
           and

15      8. For such other and further relief as the Court shall deem appropriate.
16

17

18   Dated May 12, 2021
19

20

21

22
                                             BROWN PATENT LAW
23

24
                                             s/Nathan Brown
25
                                             Nathan Brown
26                                           15100 N. 78th Way, Suite 203
                                             Scottsdale, AZ 85260
27                                           Attorney for Plaintiff
28
     COMPLAINT - 13
            Case 2:21-cv-00887-DGC Document 1 Filed 05/18/21 Page 14 of 14



1

2
                                        COPPER CANYON LAW, LLC

3

4
                                        s/Timothy Coons
                                        Timothy F. Coons
5                                       43 East 1st Avenue
                                        Mesa, AZ 85210
6
                                        Attorney for Plaintiff
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT - 14
